F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  FEB 1 1999
                                    TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                      Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                           No. 98-4116
 ALBERT LEVY,                                           (D.C. No. 97-CR-0223-S)
                                                               (D. Utah)
           Defendant-Appellant.


                                 ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


       Defendant Albert Levy pled guilty to one count of transportation of a minor for

illegal sexual activity in violation of 18 U.S.C. § 2423(a). Pursuant to a Fed. R. Crim. P.

11(e)(1)(C) plea agreement, the district court sentenced Defendant to forty-one months in

prison. The court additionally imposed a three-year term of supervised release upon

Defendant. Defendant appeals, claiming the district court’s imposition of a term of


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(A)(2). The case is therefore
ordered submitted without oral argument.
supervised release breached the plea agreement, and thus resulted in an illegal sentence.

Our jurisdiction arises under 18 U.S.C. § 3742(a)(1). We affirm.

       We review the alleged violation of the terms of a plea agreement de novo. United

States v. Bunner, 134 F.2d 1000, 1003 (10th Cir.), cert. denied, 119 S. Ct. 81 (1998).1 We

review the district court’s interpretation of the plea agreement, however, for clear error.

United States v. Rockwell Int’l Corp., 124 F.3d 1194, 1199 (10th Cir. 1997), cert. denied,

118 S. Ct. 1559 (1998). While we give credence to the plain language of the plea

agreement, we analyze the agreement based upon Defendant’s reasonable understanding

at the time he entered into the agreement. Bunner, 134 F.3d at 1003.

       At his change of plea hearing, Defendant filed with the court a document entitled

“Statement By Defendant In Advance of Plea Of Guilty.” Paragraph two of that

document states: “I [Defendant] understand that a term of supervised release will be

added to any prison sentence imposed. If the supervised release term is violated, I can be

returned to prison for the remainder of my sentence and for the full length of the

supervised release term.” (emphasis in original) Paragraph thirteen of the document then

states in relevant part that “[t]he only plea agreement which has been entered into with the

government is: . . . (c) The government and the defendant agree to a sentence of 41



       1
          Although Defendant did not object to the imposition of a term of supervised
release in the district court, the failure to object to an alleged violation of a plea
agreement does not waive the issue. United States v. Courtois, 131 F.3d 937, 938 n.2
(10th Cir. 1997).

                                              2
months pursuant to Rule 11(e)(1)(C).” This is the only document filed with the court that

set forth the terms of the plea agreement.

       At the change of plea hearing, the court read each paragraph of the document into

the record and asked Defendant if he understood. Defendant responded “yes, sir” after

each paragraph. Finally, the court asked Defendant: “[Y]ou understand and agree to all

of the above. You know you are free to change or delete anything contained in this

statement, and you wish to make no changes because all of the statements are correct. Is

that right?” Defendant responded: “That’s correct, Your honor.”

       Given the foregoing, we have no difficulty concluding that at the time Defendant

entered his guilty plea, Defendant reasonably understood he was subject to a term of

supervised release under his plea agreement with the government. See Rockwell Int’l,

124 F. 3d at 1199. Accordingly, the judgment of the district court is

       AFFIRMED.

                                                 Entered for the Court,



                                                 Bobby R. Baldock
                                                 Circuit Judge




                                             3